Citation Nr: 1201446	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals, fractured right os calcis with calcification of the Achilles tendon.

2.  Entitlement to a compensable evaluation for right calf muscle atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from January 25 to September 27, 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision and a May 2010 rating decision, issued in June 2010, from the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned in June 2011, and a transcript of this proceeding has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected right foot and Achilles tendon disability has increased in severity since the December 2008 and May 2010 VA examinations were conducted.  The Veteran also contends that the May 2010  VA examination of her calf muscle was not adequate and did not fully consider functional loss due to calf muscle and foot muscle disability, including cramping.  The Veteran should be afforded additional VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical records from May 2010 to the present and associate those records with the electronic file.

2.  Afford the Veteran an opportunity to identify or submit any alternative records which might substantiate her claims, such as photographs, employment records reflecting the severity of a service-connected disability, or statements from individuals who have witnessed the systems of the service-connected disabilities.  All attempts to obtain identified records should be documented in the file.

3.  The Veteran should be afforded an opportunity to seek VA examination or VA medical treatment during a flare-up.

4.  After the development directed in paragraphs #1 through #3 has been completed, the Veteran should be afforded a VA examination determine the current severity and effect of the residuals of os calcis fracture and Achilles tendon calcification and calf muscle atrophy.  The effect of each disability on occupational functioning and daily activities should be described, including frequency of cramps in muscles and increased functional loss during episodes of acute muscle cramps.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

In addition to objective test results, the examiner should fully describe the functional effects caused by the foot fracture residuals, Achilles tendon calcification, and atrophy of the right calf muscle, including effects on gait during muscle spasms and when no muscle spasm is present.  The examiner should note the Veteran's report of events and circumstances that trigger pain or spasm, and should state whether there is loss of motion of the right foot, ankle, or knee.  The examiner should describe any use of an assistive device, and should describe the Veteran's ability to wear shoes and describe the wear pattern of the Veteran's shoes.  The examiner should describe the effect of repeated motion and whether there is weakness, including objective description of strength of muscle movement and use of the foot and leg, fatigability, incoordination or pain on movement of a joint (foot, ankle, or knee).  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In addressing the factors of disability and functional loss, answering each question, the examiner must comment on the Veteran's lay statements as to symptoms.  

5.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.
The Veteran should be afforded VA examination

6.  Thereafter, the agency of original jurisdiction (AOJ) should review the report of VA examination to assure that the examiner has addressed the factors of disability in compliance with DeLuca and Mitchell, supra.  Then, the AOJ should readjudicate the appeal.  If the decisions remain in any way adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


